Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant argued that the decision that New York had legal jurisdiction over his person was a violation of the full faith and credit clause of 'article IV, and of the due process and equal protection clauses of the Fourteenth Amendment. The Court of Appeals considered this contention and found that there was no violation of the defendant’s constitutional rights. [See 35 N Y 2d 419.]